Citation Nr: 0500451	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claim of 
entitlement to service connection for a left hand condition.  
The veteran disagreed with this decision in November 2002, 
and perfected a timely appeal in March 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of treatment for or findings of any 
left hand condition in service, nor is there evidence of 
arthritis within one year following discharge from service.


CONCLUSION OF LAW

A left hand condition was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1131, 1133, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for a left hand 
condition.  In a letter dated in April 2002, prior to the 
adjudication of the currently appealed claim, the veteran and 
his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claim, and of the need to submit 
any additional evidence in his possession.  See Pelegrini, 
supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a left hand condition 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); and 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A pre-induction physical examination in November 1955, 
revealed scars on the distal and proximal ends of the left 
thumb.  The veteran was found qualified for transfer to drill 
pay status and enlistment in the U.S. Naval Reserve.

The veteran reported no pertinent medical history of a left 
hand condition at his enlistment physical examination in 
January 1956.  He stated that he was in good health.  
Clinical evaluation of the veteran was unchanged from 
November 1955.  The veteran was found qualified for extended 
active duty.  

A review of the veteran's "Sick Call Treatment Record" 
indicates that he was treated for a blister on his foot, a 
cut on his left foot, and for a cold and sore throat during 
service.  There are no reports of in-service treatment for a 
left hand condition.

At the veteran's discharge physical examination in October 
1957, clinical evaluation revealed that his upper extremities 
were within normal limits.  The left thumb scars were again 
noted, but no other findings pertinent to the left hand were 
noted.  The veteran was found qualified for release to 
inactive duty.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was as a machinist's mate for 
reciprocating engines.  He received no decorations or 
citations.  He also was not wounded as a result of action 
with enemy forces.

A review of the veteran's post-service private treatment 
records dated between 1996 and 2000 shows that, in November 
1996, the veteran had a foreign body removed from his left 
hand.  The private examiner noted that a metallic foreign 
body had been localized in the web spacing between the second 
and third fingers of the veteran's left hand.  It looked like 
a piece of metal surrounded by granulation tissue.  X-rays 
showed no evidence of radiopaque foreign body in the left 
first finger.  Laboratory tests revealed that the foreign 
body in the left hand consisted of one piece of brown-black 
material measuring 0.3 centimeters by 0.3 centimeters.  The 
pre- and post-operative diagnoses were foreign body left 
hand.

When he filed his claim for service connection in April 2002, 
the veteran stated that he had been on a mission transporting 
radioactive material to the Azores in early 1957.  The 
aircraft he was on experienced engine trouble in flight and 
the veteran made repairs after the aircraft landed in the 
Azores.  While he was making repairs to the engine, something 
exploded in a nearby fire where garbage was being burned.  
The veteran stated that something in the fire had hit him 
and, following this injury, he cleaned himself up and told 
the pilot what happened.  The aircraft then left the Azores 
with the veteran onboard.

On VA general medical examination in May 2002, the veteran 
reported a left hand injury in 1957 where he received metal 
fragments in his left hand after an explosion.  He stated 
that the metal fragments had been removed in 1996.  The 
veteran also reported that he had been in good health before, 
during, and after active service.  The veteran was right-
handed.  The VA examiner noted that there was no claims file 
available for review.  Physical examination of the veteran 
revealed a 3.0 centimeter linear scar on his [left] hand 
secondary to having a metal fragment removed.  The VA 
examiner commented that the scar on the veteran's [left] hand 
showed no signs of tenderness.  The diagnoses included a left 
hand injury, status-post metal fragment removal.  

On VA hand examination in May 2002, the veteran complained of 
pain and discomfort in his left hand since 1996, difficulty 
grasping heavy objects, and increased symptoms due to 
physical activity using both hands.  The veteran stated that, 
during service, he sustained a shrapnel injury to the left 
hand secondary to the explosion of a burning oil can.  The 
veteran also stated that x-rays in 1996 had shown a small 
fragment of metal in the web space of his left hand.  He 
denied any tingling sensation or numbness in his left hand.  
X-rays of the left hand showed joint space narrowing with 
sclerosis and no fracture or dislocation.  The radiologist's 
interpretation was findings consistent with osteoarthritis.  
The VA examiner commented that the veteran's current 
complaints of left hand pain were probably secondary to 
osteoarthritis.  The diagnosis was a history of shrapnel 
injury to the left hand and status-post removal of shrapnel.

In his November 2002 Notice of Disagreement, the veteran 
contended that he had been on a highly classified mission 
when his left hand had been injured during service.

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Id. at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for a left hand 
condition.  There is no evidence of any in-service treatment 
for symptoms and manifestations of a left hand condition.  
There also is no competent medical opinion linking the 
veteran's current left hand condition to service or any 
incident of service.

Initially, the Board notes that the veteran's service medical 
records contain no objective medical evidence of any 
treatment or complaints of any left hand condition, to 
include a shrapnel injury to the left hand or arthritis.  His 
separation examination revealed no upper extremity 
abnormality, nor was any scarring of the left hand, other 
than the preexisting left thumb scars, noted on this 
examination.  

The Board finds the contemporaneous service medical records 
entitled to more weight than a recollection made more than 40 
years after service.  The veteran had a physical examination 
a few months after the alleged injury, which included a 
detailed description of scars on the left hand, but which 
failed to reveal any scars other than those previously 
reported.   

Although the May 2002 VA examinations noted a history of 
shrapnel injury, this history was based solely on information 
provided by the veteran, which is not supported by the 
contemporaneous service medical records.  See Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection").  Moreover, neither examiner linked the 
veteran's osteoarthritis to service.  

The first evidence of any treatment for the left hand was in 
1996, when the veteran's private physician removed a .3cm by 
.3cm foreign body from the web between the left second and 
third fingers.  No opinion as to the origin of the foreign 
body was provided. 

As the veteran's service medical records fail to establish an 
injury to, or disease of, the left hand in service, and there 
is no evidence of arthritis of the left hand within one year 
following discharge from service, service connection for a 
left hand injury must be denied. 

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left hand condition.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.

ORDER

Entitlement to service connection for a left hand condition 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


